DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 2/28/2022 has been entered.  Claims 3-6 and 12-15 have been cancelled.  Claims 1-2, 7-11, and 16-20 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "BACKLIGHT COMPRISING A PLASTIC FRAME HAVING A PANEL RECEIVING PORTION THAT IS MADE OF A LIGHT REFLECTING MATERIAL INCLUDING A TRANSPARENT MATERIAL CONTAINING LIGHT SCATTERING PARTICLES, DISPLAY MODULE AND DISPLAY DEVICE"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-2, 7-11, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the backlight of claim 1, in particular, a plastic frame and a light guide plate, wherein the plastic frame comprises a panel receiving portion, an orthographic projection of the panel receiving portion in a direction perpendicular to a light emitting surface of the light guide plate is overlapped with an orthographic projection of an edge of the light guide plate in the same projection direction, and an angle between a side surface of the panel receiving portion close to a center of the light guide plate and a lower surface of the panel receiving portion adjacent to the light guide plate is less than 90 degrees, the panel receiving portion of the plastic frame is provided on a side of the light guide plate away from the back plate, the light source comprises a plurality of point light sources between which a gap is present, and a recess is disposed in the panel receiving portion at a position corresponding to each gap between the point light sources, wherein the panel receiving portion is made of a light reflecting material, wherein the panel receiving portion is made of a transparent material containing light scattering particles, and wherein a spot-like light extraction structure comprising a plurality of light emitting holes is provided on the light guide plate.  The closest prior art of Lee et al. (U.S. 2012/0257417) discloses a backlight (Fig. 2) 
The prior art does not disclose the display module of claim 10, in particular, a plastic frame and a light guide plate, wherein the plastic frame comprises a panel receiving portion, a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.